The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
Notice of Allowance
Claims 1-3, 5-15 are allowed. 
Reasons for Allowance:
Regarding claims 1 and 9:  
The closest art of record singly or in combination fails to teach or suggest the limitations “operating a light emitter of the optical proximity sensor without modifying illumination of pixels of the display to accommodate the light emitter of the optical proximity sensor, by using pulses of the delayed vertical synchronization signal to synchronize periodic emission from the light emitter of the optical proximity sensor with illumination of the pixels of the display (see Fig. 4, [0029-0030])” with all other limitations as recited in claims 1 and 9.

Pertinent art of record Kinoshita (US 20070070258) and Iwami (US 20090285310) discloses display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692